Citation Nr: 0016052	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.  
He had considerable additional periods of active duty for 
training and inactive duty training with the West Virginia 
Army National Guard including a period of inactive duty 
training in May 1990.  A service department record verifies 
that the veteran was serving on active duty for training on 
May 21, 1991.  The period of active duty for training in 
question extended from May 18, 1991 to June 1, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA), Baltimore, Maryland, 
Regional Office (RO) which denied the veteran's claim of 
entitlement to service connection for a heart condition.  A 
previously scheduled hearing before the Board in January 1997 
was canceled.  This case was remanded by the Board in 
February 1997 and December 1997 for additional development of 
the evidence.  The case has been returned to the Board for 
continuation of appellate review.

A hearing was held before the undersigned Member of the Board 
in April 2000.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Coronary artery disease preexisted a period of active 
duty for training which the veteran performed from May 18, 
1991 to June 1, 1991.  

2.  Coronary artery disease increased in severity during a 
period of active duty for training from May 18, 1991 to June 
1, 1991.  



CONCLUSION OF LAW

A heart disorder was aggravated by active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1153, 5107(a) (West 
1991); 38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Department of the Army (DA) Form 2173, dated May 23, 1991, 
shows that the veteran was taking a special forces validation 
swim test on May 21, 1991, when he developed hypertension and 
a rapid, erratic heart rate.  It was reported that he was on 
active duty for training on May 21, 1991.

Service medical records, dated from 1958 through 1992, cover 
the veteran's period of active service, as well as periods of 
active duty training and inactive duty training.  As herein 
pertinent, a laboratory study in April 1988 revealed that the 
veteran's cholesterol level was 317 mg/dl.  No cardiovascular 
disease was noted on a general physical examination performed 
in April 1988.  An April 1992 treatment entry was completed 
by Hollister S. Harrison, M.D., in his capacity as a military 
physician.  He noted that the veteran had failed a screening 
physical examination.  The assignment limitations were as 
follows:  No crawling, stooping, running, jumping, marching 
or standing for long periods of time; further, no mandatory 
strenuous physical activity; also, no assignment requiring 
handling of heavy materials, overhead work, pullups or 
pushups.

Extensive clinical records of the veteran's treatment by 
private medical providers were associated with the claims 
file during 1997.  They reflect his treatment during the 
period from 1982 to 1997.  

According to an August 1982 treatment notation from Dr. 
Breza, the veteran gave a history that his blood pressure had 
been elevated for over six months.  The diagnosis was 
accelerated hypertension.  The veteran underwent treatment at 
Sacred Heart Hospital from May 22, 1990 to May 31, 1990.  
Cardiac catheterization showed a normal left ventricular 
ejection fraction of 55-60 percent.  The principal diagnosis 
was myocardial infarction.  Additional diagnoses were 
arrhythmia and hypertension.  His treating physician was 
George Breza, M.D.  The veteran was hospitalized in July 1990 
at Georgetown University Hospital where he underwent a two-
vessel coronary artery bypass graft.  The attending surgeon 
was Nevin M. Katz, M.D.  In August 1990, P.K. Kulkarni, M.D., 
related that the veteran's bypass surgery had been relatively 
uncomplicated.  The assessment was that the veteran was doing 
extremely well after his recent bypass graft surgery.  
Another assessment from Dr. Kulkarni, dated in September 
1990, relates that the veteran's exercise performance had 
markedly improved after he underwent a coronary artery bypass 
graft surgery, in July 1990, as the veteran developed no 
angina.  The physician stated that the veteran could return 
to work at the present time, avoiding strenuous and/or 
vigorous activities.  The veteran was treated at Sacred Heart 
Hospital from September 16, 1992 to September 18, 1992.  He 
reported mild chest pain with numbness of the arms and 
nausea.  The primary diagnosis was unstable angina.  

In a statement dated in October 1992, Dr. Breza noted that 
the veteran had unstable angina due to heart disease.  He 
stated that the veteran was unable to return to his most 
recent employment with a state agency as a house parent at a 
juvenile detention center.  Further, he stated that the 
veteran was unable to be gainfully employed in any capacity 
and that the veteran was totally and permanently disabled.  
In a statement dated in November 1992, Robert J. Lynch, M.D., 
advised a state agency that the veteran had suffered a 
myocardial infarction; that he had undergone bypass grafting; 
that he continued to have chest pain, post bypass; and that 
his angina was getting more frequent.  It was the physician's 
opinion that the veteran was not capable of gainful 
employment and should be retired medically.

The veteran was admitted to Sacred Heart Hospital in October 
1996.  Initially, it was found that he had unstable angina.  
Cardiac catheterization revealed severe three-vessel coronary 
artery disease.  Treatment measures were administered, and it 
was determined that he was clinically stable.  He was 
transferred to Georgetown University Hospital where he 
underwent a three-vessel coronary artery bypass graft.  The 
preoperative and postoperative diagnoses were unstable 
angina.  His attending physician at Georgetown University 
Hospital was Nevin M. Katz, M.D.  A Thallium stress test, 
performed at Sacred Heart Hospital in late November 1996, 
showed that the veteran's maximum heart rate was 88 percent 
of predicted.  A low ejection fraction of 29 percent was 
recorded.  The veteran was again treated at Sacred Heart 
Hospital in December 1996.  He was administered IV Lasix.  
The assessment was that there had been impairment of left 
ventricular function since the veteran's last bypass.  It was 
determined that he was experiencing congestive heart failure.  

Dr. Breza, in May 1997, provided a response to a form, signed 
by the veteran, authorizing release of medical information.  
The physician stated that the veteran had severe 
arteriosclerotic heart disease and had undergone two coronary 
artery bypass grafting procedures; the veteran also had 
associated hypertension and episodic bronchitis.  He was 
considered totally disabled because of his cardiac condition.  

In a statement dated in July 1997, B.S. Mahal, M.D., referred 
to the veteran's coronary artery bypass surgery during 1996.  
The veteran had subsequently undergone an exercise treadmill 
test which revealed a markedly decreased left ventricular 
ejection fraction of 29 percent.  He continued to suffer from 
symptoms of low cardiac output, which included feeling tired, 
shortness of breath and easy fatigability.  His low cardiac 
output or ejection fraction put a severe limitation on what 
he could or could not do.  It was the physician's assessment 
that the veteran was completely disabled, in view of the 
degree of cardiac impairment.  A recent echocardiogram had 
again confirmed a low left ventricular ejection fraction. 

A VA cardiovascular examination was performed in September 
1998.  The physician stated that records from private 
physicians had been reviewed.  The physician's narrative 
recounted details of the veteran's medical history from 1982 
through 1996.  Additionally, during the current examination, 
clinical findings were recorded, a chest x-ray and 
electrocardiographic testing were conducted, and a Thallium 
stress test was performed.  The diagnosis was atherosclerotic 
coronary artery disease.

As to the episode of hypertension and rapid, erratic heart 
rate on May 21, 1991, the VA physician stated that there was 
no documentation of a blood pressure reading at the time, and 
no electrocardiographic tracing for documentation of rapid 
and erratic heart rate.  A treadmill stress test, done on 
July 29, 1991, showed that the veteran was able to walk on 
the treadmill for 14 minutes on the modified Bruce protocol 
(46 seconds less than on the previous test performed on 
August 30, 1990, after a coronary artery bypass graft).  He 
achieved an exercise tolerance of 10 METS  However, during 
this test, he had chest pain.  

The VA physician commented that the veteran had been treated 
for high blood pressure since 1982 and, although his blood 
pressure readings were normal most of the time, high blood 
pressure readings had been documented by his primary care 
physician.  According to the VA physician, the episode of May 
21, 1991 was not a special event in the course of the 
veteran's hypertension.  Therefore, it was the physician's 
opinion that it was "most" likely as not that the episode 
of hypertension and erratic heart rate on May 21, 1991 was 
not related to the veteran's active military duty, but 
reflected the natural course of his atherosclerotic heart 
disease.

A statement, dated in April 1999, was received from Hollister 
S. Harrison, M.D.   Dr. Harrison noted that he was the 
physician who evaluated the veteran on May 21, 1991, 
following a Special Forces swim test.  He indicated his 
recollection that the veteran had developed hypertension and 
tachycardia with an irregular heart beat while swimming with 
a full pack on his back.  It was the physician's opinion that 
the extreme exertion required by the swim test had aggravated 
the veteran's existing heart problem.  

A statement, dated in April 1999, was received from Nevin M. 
Katz, M.D., a chief of adult cardiac surgery.  The physician 
stated that he had reviewed VA medical documents provided by 
the veteran.  After reviewing the documents, it was Dr. 
Katz's opinion that the episode of May 21, 1991, while the 
veteran was taking a Special Forces validation swim test, 
occurred as a result of the stress of the swim aggravating 
his heart condition.  The physician pointed out that the 
veteran had already had an inferior myocardial infarction in 
1990.  

Associated with the record are copies of the curriculum vitae 
of Drs. Harrison and Dr. Katz.  They reflect that Dr. 
Harrison had served as State Surgeon with the West Virginia 
Army National Guard from December 1979 to December 1992.  
Additionally, they show that Dr. Katz had held several 
academic appointments in cardiovascular and thoracic surgery 
and had published numerous articles in the field of 
cardiovascular medicine.  

A hearing was held at the Board in April 2000 before the 
undersigned Board Member.  The substance of the veteran's 
testimony follows.  Preexisting heart disease became worse, 
during a validation swim test in May 1991, while the veteran 
was on active duty for training.  He had undergone a double 
bypass coronary artery surgery in May 1990, at which time it 
was found that certain of the coronary arteries remained 
clear.  The veteran's heart surgeon recommended that the 
veteran return to his Special Forces unit, where he performed 
hazardous duty, physical training tests, and parachute jumps.  
He returned to full duty weekend drills about nine to ten 
months after the heart bypass surgery.  

Further, testimony indicated that heart function, measured by 
a stress Thallium test, was about 98 percent prior to the 
validation swim test in May 1991, but was about 29 percent 
thereafter; additionally, the veteran developed congestive 
heart symptoms after the May 1991 performance swim test.  He 
had to be pulled from the swimming pool, during the 
performance swim test, as he was unable to complete the test, 
and was experiencing dizziness, rapid heart beat and chest 
pain.  Following the May 1991 validation swim test, he was 
found unfit for military duty and was released from his 
Special Forces unit; in addition, he took early retirement 
from his job with a state agency and he now receives Social 
Security disability benefits.  In all, he argues that the 
facts of this case point to a significant increase in 
severity of his heart disease, when the status of his heart 
condition prior to the May 1991 performance swim test is 
contrasted to the status of his heart condition thereafter.


II.  Legal Analysis

The Board finds that the claim for service connection for a 
heart disorder is "well-grounded" under 38 U.S.C.A. § 5107, 
and that VA has complied with its duty to assist in the 
development of the evidence in this case.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).

Here, there is no dispute that the veteran had coronary 
artery disease, which preexisted a validation swim test which 
took place on May 21, 1991, a day on which he was performing 
active duty for training.  Governing criteria provide that 
service connection by way of aggravation may be granted for a 
preexisting disease or injury which becomes worse while a 
claimant is performing active duty for training.  The 
question, then, is whether the medical evidence in this case 
supports a determination that the veteran's preexisting 
coronary artery disease became worse as a consequence of the 
incident which took place on May 21, 1991.

Pursuant to a Board's December 1997 remand order, a VA 
physician was requested to review the record and determine 
the degree of disability from the veteran's heart disease 
prior to the May 1991 incident (the swim test), and the level 
of disability after that incident.  The remand specified that 
the VA examiner was to provide an opinion as to whether that 
event resulted in an increase in severity of the disorder; 
further, the examiner was requested to state whether any such 
increase was beyond the natural progression of the disease.  

The Board has carefully reviewed the September 1998 report by 
the VA physician, prepared in response to the Board's remand 
for further development of the record.  The opinion is 
comprehensive in that it reflects a review of the veteran's 
history and sets for current clinical findings and diagnostic 
studies.  However, the opinion is nevertheless defective in 
that it simply is not sufficiently responsive to the basic 
questions posed in the Board's remand order.  

In this regard, the physician's conclusion, that the May 21, 
1991 episode of hypertension and rapid, erratic heart rate 
was not related to active military duty, could be taken to 
mean that the examiner determined that there had been no 
increase in preexisting heart disease.  However, the examiner 
went on to further conclude that the May 21, 1991 incident 
reflected the natural course of the veteran's atherosclerotic 
heart disease.  It should be noted, however, that the 
question of natural progress is for consideration only after 
it has been determined that a preexisting disorder has become 
worse.  In sum, the physician's examination report does not 
actually state an opinion, adequate for adjudication 
purposes, as to whether or not the veteran's coronary artery 
disease, which preexisted the validation swim test on May 21, 
1991, increased in severity because of the test.  

In contrast to the ambiguous opinion by the VA physician, the 
record contains two opinions from physicians who have treated 
the veteran and are aware of his medical history, including 
the May 21, 1991 incident.  One physician actually attended 
the veteran on the day of the swim validation test, while the 
other performed both of the veteran's coronary bypass grafts 
and is a specialist in cardiovascular medicine.  Both of 
these physicians concluded that the veteran's preexisting 
heart disease increased in severity as a result of the May 
21, 1991 episode. 

The Board notes that several items of evidence from private 
treatment sources indicate that the veteran was able to 
return to at least nonstrenuous employment several months 
after the May 1990 heart attack.  There is no indication from 
the clinical data that he experienced congestive heart 
failure or unstable angina during the time frame from just 
after the May 1990 heart attack through the day before the 
May 21, 1991 validation swim test.  Thereafter, he developed 
congestive heart failure and unstable angina, and physicians 
determined that heart disease had become so severe that he 
could no longer hold a job.  In all, this clinical data tends 
to corroborate Drs. Katz and Harrison in their conclusion 
that preexisting heart disease increased in severity as a 
consequence of the May 21, 1991 validation swim test.  

In all, it is the Board's determination that the opinions 
Drs. Katz and Harrison, which are favorable to the veteran's 
claim, are entitled to greater probative value than the 
opinion of the VA physician, which is apparently unfavorable 
to the claim.  The totality of the evidence supports a 
determination that preexisting heart disease became worse 
while the veteran was on active duty for training on May 21, 
1991, and a grant of service connection on the basis of 
aggravation is warranted.


ORDER

Entitlement to service connection for a heart disorder is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

